871 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Douglas P. BLANKENSHIP, Debtor.Douglas P. BLANKENSHIP, Plaintiff-Appellant,v.AMERICAN SAVINGS & LOAN ASSOCIATION;  Bond-Seven;  FairfaxSavings of Baltimore, Maryland;  Metrobank N.A.;  MortgageGuaranty Insurance Corporation;  Puget Sound National Bank;John E. Martin;  Carol Martin, Defendants-Appellees.
No. 89-5075.
United States Court of Appeals, Sixth Circuit.
March 24, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiff-debtor appeals from a district court order concluding that the bankruptcy court properly transferred venue of his bankruptcy petition and denying leave to appeal.  Several defendant-creditors move for dismissal on the grounds that there is no final appealable order.  The debtor responds in opposition.


2
The courts of appeals have jurisdiction in appeals from all "final decisions, judgments, orders, and decrees" rendered by a district court acting in review of decisions by a bankruptcy judge.  28 U.S.C. Sec. 158(d).  However, this court has no jurisdiction over an interlocutory appeal from an order denying leave to appeal;  see e.g. In re Moody, 817 F.2d 365 (5th Cir.1987);  In re American Colonial Broadcasting Corp., 758 F.2d 794 (1st Cir.1985);  In re Tidewater Group, Inc., 734 F.2d 794 (11th Cir.1984);  In re Cash Currency Exchange, 762 F.2d 542 (7th Cir.), cert. denied, 474 U.S. 904 (1985);  or, from orders transferring venue.   Lemon v. Druffel, 253 F.2d 680 (6th Cir.1958), cert. denied, 358 U.S. 821 (1958);  In re Dalton, 733 F.2d 710 (10th Cir.1984), cert. dismissed, Dalton v. United States, 469 U.S. 1185 (1985).


3
It is ORDERED that the motion to dismiss is granted.